Citation Nr: 0618996	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  97-13 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

(The issues of entitlement to service connection for a 
disability manifested by incontinence; entitlement to an 
increased rating for chronic cervicitis; entitlement to an 
increased rating for post-traumatic stress disorder (PTSD); 
entitlement to an increased rating for residuals of a head 
injury with headaches; entitlement to an effective date 
earlier than June 22, 1998, for the award of service 
connection for PTSD; and entitlement to an effective date 
earlier than January 22, 1996, for the award of service 
connection for residuals of a head injury with headaches, are 
addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
December 1987.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Seattle, 
Washington, and St. Petersburg, Florida; the case is 
currently under the regional office jurisdiction of the St. 
Petersburg RO.

At a July 2003 personal hearing before an Acting Veterans Law 
Judge, the veteran presented testimony with regard to claims 
for service connection for residuals of a head injury with 
headaches, and for a compensable evaluation for chronic 
cervicitis.  In addition, at that time she submitted a 
substantive appeal relating to two additional issues, 
entitlement to service connection for PTSD and for 
incontinence, for which she did not present testimony.  As 
was noted by the Board in June 2004, those four issues were 
accordingly developed for appellate consideration, and were 
the subject of Board consideration at that time.  The Board, 
in that decision, determined that further development was 
required with regard to all four of those issues.  The issues 
of entitlement to service connection for a disability 
manifested by incontinence, and to a compensable evaluation 
for chronic cervicitis, are again before the Board for 
appellate review and are discussed in a separate appellate 
decision.  

At her July 2003 personal hearing, the veteran also presented 
testimony relating to issues that had been the subject of a 
previous Board hearing that had been held in March 1998.  The 
issues addressed in both hearings, which were service 
connection for an eye disability, a lumbar spine disability, 
blisters on the ears, bilateral hearing loss, and a bilateral 
knee disability, were accordingly addressed by the Board in a 
separate decision, also rendered in June 2004.  In that 
decision, the Board denied claims for service connection for 
blisters on the ears and bilateral hearing loss, and remanded 
claims of service connection for an eye disability, a lumbar 
spine disability, and a bilateral knee disability.  The 
issues that were remanded are again before the Board for 
appellate review, and are discussed herein.  The issues that 
were denied at that time are no longer in appellate status, 
and need not be addressed further by the Board.


FINDINGS OF FACT

1.  Current clinical evidence does not demonstrate the 
presence of an eye disability.

2.  A nexus between a current lumbar spine disability and the 
veteran's active service is not demonstrated by competent 
clinical evidence, nor is osteoarthritis of the lumbar spine 
shown to have been manifested to a compensable degree within 
one year following service separation.

3.  A nexus between any current bilateral knee disability and 
the veteran's active service is not demonstrated by competent 
clinical evidence.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A lumbar spine disability was not incurred in or 
aggravated by active service, nor may lumbar spine 
degenerative joint disease be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  A bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in July 2004.  This letter informed the veteran of what 
evidence was required to substantiate the claims, and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the AOJ.  While this letter was issued 
subsequent to the initial rating actions pertinent to these 
issues, the case was readjudicated by the RO in October 2005, 
as reflected by the supplemental statement of the case issued 
in that month.  It is noted that the issues on appeal in this 
decision were initially adjudicated in September 1996, many 
years prior to enactment of the VCAA on November 9, 2000.  
Thus, there is no indication that there was any prejudicial 
timing defect under Pelegrini.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).    

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  These five elements are:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Although the VCAA notice in this case, cited above, did not 
include specifics as to the criteria for increased 
compensation in the veteran's case, such omission at that 
time was harmless error, in view of the fact that no 
additional compensation is awarded herein.  Concomitantly, 
the fact that there was no notice as to the means by which an 
effective date for any increased rating awarded is determined 
is harmless; since neither service connection nor an 
increased rating is granted, the questions of level of 
compensation and the effective dates for the assignment 
thereof are immaterial.  Accordingly, the Board finds that, 
despite the failure to provide notice of these two elements, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard, supra.  

Duty to assist

With regard to the duty to assist, the record contains and 
private VA medical records, including the reports of VA 
examinations.  The appellant was accorded at her request two 
personal hearings before members of the Board.  The Board has 
carefully reviewed her statements and concludes that she has 
not identified further evidence not already of record that 
could be obtained.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her case.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, or by injury incurred in or aggravated by inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  In addition, certain enumerated disabilities, to 
include osteoarthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
an identified period (usually one year) following service 
separation.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for an eye disability

As indicated above, an award of service connection requires 
satisfaction of all three elements of Hickson; failure to 
meet any one of the three elements results in denial of the 
claim.

The report of a December 2004 VA ophthalmologic examination, 
which is the most recent clinical evaluation of the veteran's 
eyes, indicates an impression of no ocular pathology; the 
report shows that, on external examination, the lids, 
conjunctivae and sclerae were not remarkable, extraocular 
muscle function was intact, and pupils were dilated and non-
reactive in both eyes.  The report also shows that, on slit 
lamp examination, the cornea in each eye was clear, the 
anterior chamber in each eye was deep and clear, the iris in 
each eye was unremarkable, and in each eye the lens was 
clear.  In addition, right eye refraction was 20/200, and 
left eye refraction was 20/60, with the examiner noting that 
the veteran's responses were "totally unreliable."  Near 
vision with correction was 20/30 bilaterally.

In brief, this examination report shows that there is no 
current eye disability for which VA benefits can be granted.  
It shows that there was no ocular pathology, and that any 
diminished visual acuity was attributable to refractive 
error.  Refractive error is not a disease or injury within 
the meaning of the applicable legislation that defines 
service connection.  38 C.F.R. § 3.303(c) (2005).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  A "current disability" means 
a disability shown by competent medical evidence to exist.  
See Chelte v. Brown, 10 Vet. App. 268 (1997).

The evidence does not demonstrate that the veteran has either 
ocular impairment, or diminished visual acuity constituting a 
disability for VA purposes.  Hickson element (1), a current 
disability, is not met; since all three Hickson elements must 
be satisfied for service connection to be awarded, the 
veteran's claim for service connection for an eye disability 
fails.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection for a lumbar spine disability

The report of a December 2004 examination of the lumbar spine 
notes that x-rays of the veteran's lumbar spine revealed mild 
degenerative changes at L4-5 and L5-S1 levels, along with an 
assessment of history of low back injury, now with persistent 
complaints of low back pain.  Hickson element (1), a current 
disability, is satisfied.  Likewise, her service medical 
records reflect occasional complaints of low back pain, 
notwithstanding the fact that on examination in December 
1987, pursuant to service separation, she denied any low back 
symptoms "at this time," although the report also notes 
that she cited recurrent low back pain.  There are inservice 
complaints relevant to a lumbar spine disability, and Hickson 
element (2), an inservice injury or disease, has been met.

The question that must therefore be resolved is whether there 
is a nexus between the veteran's current lumbar spine 
diagnosis and her inservice complaints.  The VA examiner in 
December 2004, while noting the veteran's recitation of a 
recent diagnosis of rheumatoid arthritis, indicated that, 
after review of the veteran's physical examination findings 
and the extensive medical records, there was no evidence for 
a diagnosis of rheumatoid arthritis.  He noted that the 
veteran's complaints of low back pain appeared to be slightly 
exaggerated when compared to the findings on physical 
examination, and that, aside from the limited range of motion 
and notable stiffness on examination, which are believed to 
be subjective, there was no identifiable significant 
disability.  Significantly, however, he also remarked that 
the findings that were manifested on examination were not 
likely related to her active service.  In other words, he was 
precluding a nexus between her inservice low back complaints 
and whatever disability was manifested on examination.  He 
also indicated that, while there was evidence that would not 
preclude a diagnosis of rheumatoid arthritis, such a 
disability would not be a direct result of her active 
military service.

The clinical evidence, in fact, is devoid of any finding 
establishing an etiological relationship between any 
inservice injury or disease and any lumbar spine disability 
that may currently be shown.  Hickson element (3) has not 
been met, and the veteran's claim for service connection 
fails.

Finally, the Board notes that the report of the December 2004 
VA examination references the presence of degenerative 
changes at L4-5 and L5-S1.  As noted above, service 
connection can be awarded when osteoarthritis (degenerative 
joint disease) is manifested to a compensable degree within 
one year after service separation.  The report of 
radiographic studies of the lumbar spine undertaken pursuant 
to a VA examination in January 1996 indicates the presence of 
hypoplastic transverse processes at L4.  This record is dated 
more than eight years after the veteran's separation from 
service.  The medical evidence does not demonstrate the 
presence of any lumbar spine degenerative process within one 
year of the veteran's separation from service in December 
1987.

In brief, the preponderance of the evidence is against the 
veteran's claim for service connection for a lumbar spine 
disability.  The benefit-of-the-doubt doctrine is 
inapplicable, and that claim, accordingly, must be denied.  
38 U.S.C. § 5107(b); see Ortiz, supra; Gilbert, supra.  

Service connection for a bilateral knee disability

The veteran's service medical records show complaints in 
February 1985 of left knee pain, with a bone scan found to be 
within normal limits.  While the report of her December 1987 
service separation medical examination is negative for 
findings of knee problems, with her lower extremities 
clinically evaluated as normal, the Board does recognize that 
she sought treatment while in service for knee complaints, 
and that Hickson element (2) is met.

The report of the December 2004 VA examination of the 
veteran's knees references the veteran's complaints of 
bilateral knee pain, noted by the examiner to be slightly 
exaggerated when compared to the physical examination 
findings.  The examiner specifically noted that examination 
of the veteran's knees was "quite benign," and that, aside 
from the limited range of motion and notable stiffness on 
examination, which the examiner deemed to be "subjective," 
there was no "significant" disability.

It is not entirely clear as to whether the examiner, in 
December 2004, was indeed finding that there was no current 
knee disorder.  However, even if the Board was to assume, 
solely for the purpose of this discussion, that there was a 
current knee disability (thereby satisfying, for argument's 
sake, Hickson element (1)), the clinical record is still 
devoid of a finding that there is any nexus between the 
veteran's inservice complaints of knee problems and any 
current knee disorder.  The report of the December 2004 VA 
examination shows that any such relationship was specifically 
refuted, with the examining physician in particular 
concluding that the findings manifested on examination were 
not likely related to the veteran's active service.  
Likewise, the medical evidence does not contain any other 
findings whereby any current knee disability is related 
etiologically to the veteran's period of active service.  

In brief, Hickson element (3) is not met, and the veteran's 
claim for service connection for a bilateral knee disability 
fails.  Thus, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C. § 5107(b); see 
Ortiz, supra; Gilbert, supra.  


ORDER

Service connection for an eye disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral knee disability is denied.



			
        THOMAS J. DANNAHER                                 
KAY D. HUDSON
	             Veterans Law Judge                                
Acting Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


